United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41194
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TERANCE TERRAIL RAYMO,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-191-1
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Terance Terrail Raymo appeals his guilty plea conviction and

sentence for possession with intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a)(1).   He argues that the district

court clearly erred in overruling his objection to the

presentence report’s drug-quantity calculation and including the

10.72 grams of cocaine base recovered on August 8, 2002, as

relevant conduct under U.S.S.G. § 1B1.3(a)(2).    Raymo also argues

that the quantity of the cocaine base (10.72 grams) is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41194
                                  -2-

insufficient as a matter of law to create an inference of intent

to distribute.

     Raymo has not demonstrated that the district court clearly

erred in including the 10.72 grams of cocaine base as relevant

conduct.   This offense was sufficiently similar and in close

temporal proximity to the offense of conviction to reasonably

suggest that it constituted the same course of conduct.     See

United States v. Bethley, 973 F.2d 396, 401 (5th Cir. 1992);

United States v. Ocana, 204 F.3d 585, 589-90 (5th Cir. 2000).

Further, Raymo has not demonstrated that the district court

clearly erred in finding that he possessed the 10.72 grams of

cocaine base for distribution purposes rather than for personal

consumption.     See United States v. Buck, 324 F.3d 786, 796 (5th

Cir. 2003); United States v. Kates, 174 F.3d 580, 582-83 (5th

Cir. 1999).

     Therefore, the district court’s judgment is AFFIRMED.